Fill in this information to identify your case:

Debtor 1 Derrick Anthony Shelton

First Nama , Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name , Last Name

United States Bankruptcy Court forthe. DISTRICT OF NEW MEXICO
Case number

(if known) OO Check if this is an
amended filing

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

 

 

If you are an individual filing under chapter 7, you must fill out this form if:

lf creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that Is collateral What do you intend to do with the property that Did you claim the property
secures 2 debt? as exempt on Schedule C?
Creditors Nationstar/mr Cooper O] Surrender the property. DONo
name: O Retain the property and redeem it.
- C Retain the property and enter into a M Yes
Description of +3704 Ironwood Ave. Alamogordo, Reaffirmation Agreement.
property NM 88310 Otero County Wl Retain the property and [explain]:

4 bed, 2.5 bath, 2,180 sqft single

family home; market value based

on sale prices of comparable ;
surrounding property Retain and pay

securing debt:

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G}, fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)}{2).

 

Describe your unexpired personal property leases Willi the lease be assumed?
Lessor's name: O] No
Description of leased
Property: O Yes
Lessor's name: O No
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Software Capyright (c) 1996-2019 Best Case, LLC - www.bestcase.com . Best Case Bankruptcy

Case 19-12223-t7 Doc5 Filed 09/27/19 Entered 09/27/19 12:51:51 Page 1 of 2

ee
 

 

 

 

Debtor 1 Derrick Anthony Shelton _ Case number iit sown

 

Description of leased
Property ves
Lessor's name
Description of teased 0 No
Property g

Yes
Lessor’s name oO
Deseription of teased No
Property. O ves
Lessors name:

; o
Description of leased Ne
Property © yes
Lessors name. O No
Description of teased
Property: {] Yes
Lessors name: © No
Description of leased

O ves

Property

 

GRTEM Sign Below
secures a dabt and any personal

Under penatty of perjury, | declare that { have indicated my intention about any property of my estate that

property that Is subject to an unexpired lease.

  
 

x ___© i ce Kg
Derrick Anthony Shelton Signature of Debtor 2
Signature of Debtor 1

Date Date

page 2
7
Individusts Filing Under Chapter

Statement of tntention for In smecune ner

Official Form 108
Software Copynght {e! 1996-2019 Best Case LLC: wow DOSICEBE COM

Case 19-12

 
